Opinion by
Mr. Justice Frazer,
Edward D.' Friebertshauser, treasurer of Allegheny County, appeals from an order sustaining a demurrer by the relator to a return of an alternative writ of mandamus, and entering judgment against defendant directing him to pay over to the school district of West Homestead a sum of money in his hands representing tax on dogs collected during the year 1917, as required by the Act of April 23,1901, P. L. 92, amending Section 9 of the Act of May 25, 1893, P. L. 136.
The Act of 1893, relating to the taxation of dogs and _ the protection of sheep, provided in section 9 that funds collected in excess of $200 should be paid into the county or city fund to be used for county or city purposes.. By the Act of 1901 taxés of this description were *214diverted from the county or city fund and directed to be paid to the school fund of the different townships, boroughs and cities within-the county, in proportion to the amount received from such source from each municipal division. Under this latter act the school district of West Homestead claims the right to receive funds levied and collected from owners of dogs residing in the district during the year 1917. The defense set up by the county treasurer is that the Act of 1901 was repealed by Sec. 15, of the Act of July 11,1917, P. L. 818, which provides that “an accurate record of all [dog] license fees collected by the county treasurer, or paid over to him by any justice of the peace, shall be kept as a matter of information ; but all such funds shall be turned into the county funds. All money at present in the ‘dog fund’ derived from taxation of dogs, under the existing law, shall be turned into the county fund. All bills incurred under this act, or due at the time of the passage of this act, shall be paid out of the county fund, and any excess moneys collected under this act shall be used for other county purposes.” The school district contends this statute, although expressly repealing the Acts of 1893 and 1901, is ineffectual for that purpose in so far as the disposition of the funds collected previous to the date of its passage is concerned, for the reason its title fails to give notice of an intention to legislate respecting taxes assessed and collected under earlier legislation, and to divert such fund to a different purpose. The “statement of questions involved” is limited to this contention.
The title of the Act of 1917 is “An act relating to dogs, and the protection of livestock and poultry and damage by dogs; providing for the licensing of dogs; regulating the keeping of dogs, and authorizing their destruction in certain cases; providing for the protection of licensed dogs, and dogs temporarily imported for trial, show and breeding purposes; prescribing certain privileges for hunting dogs, and dogs owned or used by the Board of Game Commissioners; providing for the assessment of *215damages done by dogs, and payment thereof by the proper county to the owners of livestock and poultry, and of damages to licensed dogs; imposing powers and duties on certain State, county, city, borough, town and township officers and employees, and on city councils of cities of the first and second class; and providing penalties.” The scope of the title indicates the statute to be general in its purpose; it establishes a new and complete system for the licensing and control of dogs. It does not purport to be an amendment of any particular existing legislation, but is a new enactment, and expressly repeals not only a large number of earlier acts relating to the taxation or licensing of dogs, including the Acts of 1893 and 1901 (section 41), but also all other acts or parts of acts inconsistent with its provisions (section 42). The title is sufficiently comprehensive to give notice of the intent to deal with the entire subject-matter of licensing dogs and protecting livestock, and necessarily the disposition of funds realized under its provisions is one of the incidents to its enforcement and requiring no express mention in the title.
It is, however, earnestly argued that notice in the title is required of the intention of the legislature to make a different disposition of funds previously collected under existing laws and on hand at the time of the passage of the act. Counsel for the school district concedes the legislature’s authority to repeal existing laws and divert to other purposes funds previously appropriated to school districts, but contends it is without power to change the course of procedure under the old laws so as to affect taxes already collected without giving notice of such intention in the title. As indicated above the Act of 1917, is a general act complete in itself and intended to create a new system for taxation or licensing of dogs, not merely to amend existing laws. In such case the repeal of previous acts on the same general subject is always germane to the title: Com. v. Moir, 199 Pa. 534; and, in fact, the later statute so operates without express *216words to that effect: Fort Pitt B. & L. Assn. v. Model Plan B. & L. Assn., 159 Pa. 308; Com. ex rel. v. Moore, 255 Pa. 402. Consequently, notice of intention to repeal earlier laws on the same subject need not be contained in the title: Commonwealth v. Moir, supra, 551. As the Act of 1917 requires the payment of license fees, the disposition of such fees follows as a natural and necessary incident to its enforcement. Indeed the legislation would be incomplete without such provision: Com. ex rel. v. Powell, 249 Pa. 144, 152-3.
The judgment of the court below is reversed.